UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number 0-26876 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio 31-1010517 (State or jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 14621 S.R. 93 Jackson, OH 45640 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (740) 286-3283 Securities pursuant to Section 12(b) of the Act: None Securities pursuant to Section 12(g) of the Act: Common stock without par value Check if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).Yes o No ý Check if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes o
